Title: From John Quincy Adams to Abigail Smith Adams, 13 May 1816
From: Adams, John Quincy
To: Adams, Abigail Smith


				87.
					My dear Mother.
					Ealing 13. May 1816.
				
				I have had the pleasure of receiving your kind Letters of 22. March. and 7. April; and at the same time my wife and children all received the like tokens of your affectionate remembrance. The last is to Mr J. A. Smith of 13 April.—They ought all, and I hope will answer you more at length, than it is in my power to do. For the last six weeks, besides the pressure of my correspondence, which is in no degree relaxed, the attendance at Court, and various other occasions have obliged us to go into London four or five times a week instead of twice; and it absorbs so much time that the inconvenience of residing so far from town has become almost unsupportable—It is but just now that the Season for a Country residence is commencing, and having worried along thus far, I intend to remain here through the Summer. But I expect the next six weeks will be more troublesome than the last, and that half our time will be passed upon the road to London. The enclosed Newspaper may amuse you, with the particulars of the Royal Nuptials lately celebrated at Carleton house, and at which as you will perceive we were present. I had dined the preceding day with the rest of the foreign Ministers at the Prince of Coburg’s and had then been presented to him—To-morrow the Prince Regent holds his first Levee for this Season and on Thursday the Queen holds a Drawing Room, to receive CongratulationsThe Portuguese Minister, the Chevalier de Freire, often requests me to present his respects to my father, and to you—And I have now a similar message from Mr and Mrs. Liston, in company with whom we dined last week—Mr Liston is Ambassador at Constantinople, and now here upon a leave of absence—Lord St: Helen’s, whom my father knew at Paris as Mr Fitzherbert, was likewise of the party, and enquired particularly concerning my father.I will send you the Edinburgh Review, and write you again as soon as possible—mean time, I am ever affectionately yours
				
					A.
				
				
			